              Case 8:19-ap-00610-MGW          Doc 2    Filed 12/20/19    Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

In re:

                                                             Case No.: 8:19-bk-10111-MGW
SUMMIT VIEW, LLC,                                            Chapter 11

                Debtor.
                                                   /


JANET DENLINGER and
HARRY DENLINGER

                Plaintiffs,


v.
                                                             Adv. 8:19-ap-00610-MGW

SUMMIT VIEW, LLC, a Florida limited
Liability company, CITY OF DADE CITY,
a political subdivision of Florida,
MICHAEL SHERMAN as Dade City
Community Development Director,
KEENE SERVICES, INC., a Florida
corporation, SOUTHWEST FLORIDA
WATER MANAGEMENT DISTRICT, a
political subdivision of Florida, BRIAN
ARMSTRONG as
the Southwest Florida Water Management
District Executive Director,
and FLORIDA DESIGN CONSULTANTS,
INC., a Florida corporation,

                Defendants.
                                                   /
                     NOTICE OF FILING STATE COURT PLEADINGS
                       FROM REMOVED STATE COURT ACTION

         Plaintiffs, Harry Denlinger and Janet Denlinger (collectively, “Denlinger” or

“Plaintiffs”), by and through their undersigned counsel, file the entire pleadings from underlying

state court action styled and numbered: Janet Denlinger and Harry Denlinger v. Summit View,


120652820.4
              Case 8:19-ap-00610-MGW        Doc 2    Filed 12/20/19    Page 2 of 3




LLC, et al, Case No. 2018-CA-001241 (the “State Court Action”), Circuit Court, Pasco County

Florida (the “State Court”) as Exhibit A, attached hereto. The State Court Action was removed

to the United States Bankruptcy Court for the Middle District of Florida, Tampa Division (the

“Bankruptcy Court”), pursuant to the Notice of Removal, filed on December 19, 2019, in the

Chapter 11 bankruptcy case of In re Summit View, LLC, Case No. 8:19-bk-10111-MGW (the

“Bankruptcy Case”).

Dated: December 20, 2019

                                            /s/ John J. Lamoureux
                                            John J. Lamoureux
                                            Florida Bar No. 835218
                                            Donald E. Hemke
                                            Florida Bar No. 305057
                                            Carlton Fields, P.A.
                                            P. O. Box 3239
                                            Tampa, FL 33601-3239
                                            Phone: 813-223-7000
                                            Fax: 813-229-4133
                                            Email: jlamoureux@carltonfields.com
                                            delliottcarltonfields.com
                                            dhemke@carltonfields.com
                                            bwoolard@carltonfields.com

                                            and

                                            Joseph F. Southron
                                            Florida Bar No. 0122109
                                            Four Rivers Law PLLC
                                            400 N. Ashley Dr., Suite 1900
                                            Tampa, Florida 33602
                                            Telephone: 813-773-5105
                                            Fax: 813-773-5090
                                            Email: joe@fourriverslaw.com
                                                     lindsey@fourriverslaw.com

                                             and

                                             J. Michael Shea
                                             Florida Bar No.: 120989
                                             6301 Bayshore Blvd.
                                             Tampa, Florida 33611

                                               2
120652820.4
              Case 8:19-ap-00610-MGW        Doc 2    Filed 12/20/19    Page 3 of 3




                                             Telephone: (813) 310-8057
                                             Facsimile: (813) 288-1927
                                             Email: mike@jmichaelshea.com
                                                   jmarkette@smlctampa.org

                                             Attorneys for Creditors
                                             Harry Denlinger and Janet Denlinger




                                CERTIFICATE OF SERVICE

                I hereby certify that on December 20, 2019, I electronically filed the foregoing

Notice of Filing State Court Pleadings From Removed State Court Action by using the Court’s

CM/ECF System thereby serving all registered users in this case, and by U.S. Mail to all parties

on the attached Local Rule 1007-2 matrix who do not have the + symbol next to the name.


                                             /s/ John J. Lamoureux




                                                3
120652820.4
